     Case 1:21-cv-01016-SOH Document 8                Filed 08/02/21 Page 1 of 2 PageID #: 23




                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    EL DORADO DIVISION

RACHEL JENKINS                                                                              PLAINTIFF

v.                                       Case No. 1:21-cv-1016

MULE KICK, LLC, and
CHRISTY OUEI                                                                              DEFENDANT

                                                 ORDER

         Before the Court is Plaintiff’s Notice of Dismissal. ECF No. 7. Plaintiff indicates that the

parties have reached an agreement to resolve all claims in this matter. The Court finds that no response

is necessary and that the matter is ripe for consideration.

         A plaintiff can dismiss an action without a court order by filing a notice of dismissal before the

opposing party serves an answer or a motion for summary judgment. See Fed. R. Civ. P. 41(a)(1)(A)(i).

Defendant has not filed an answer or a motion for summary judgment in this matter. Thus, Plaintiff’s

claims against Defendant were effectively dismissed when the parties filed the instant stipulation.

However, this order issues for the purpose of maintaining the Court’s docket. Plaintiff requests that

this matter be dismissed with prejudice, which a plaintiff is permitted to stipulate in a notice of

dismissal under Rule 41(a)(1)(A)(i). See Fed. R. Civ. P. 41(a)(1)(B).

         This case is hereby DISMISSED WITH PREJUDICE. If any party desires that the terms of

settlement be a part of the record therein, those terms should be reduced to writing and filed with the

Court within thirty (30) days of the entry of this judgment. The Court retains jurisdiction to vacate this

order upon cause shown that the settlement has not been completed and further litigation is necessary.

         IT IS SO ORDERED, this 2nd day of August, 2021.

                                                                  /s/ Susan O. Hickey
                                                                  Susan O. Hickey
                                                                  Chief United States District Judge
Case 1:21-cv-01016-SOH Document 8   Filed 08/02/21 Page 2 of 2 PageID #: 24
